Citation Nr: 0315970	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  98-08 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the residuals of 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In October 2000, the case was remanded to 
the RO for additional action.  The case has been returned to 
the Board for further consideration.


FINDINGS OF FACT

1.  All evidence possible for disposition of the veteran's 
claim has been developed.

2.  The veteran is a combat veteran.

3.  The service medical records show mild frostbite of the 
left foot and toes, and frostbite is consistent with the 
circumstances of the veteran's service.

4.  The peripheral vascular disease in the lower extremities 
is not due to frostbite.

5.  The evidence demonstrates that venous status dermatitis, 
onychomycosis of the left toenails, mild tinea pedis of the 
left foot, hyperhidrosis, foot numbness, and cold intolerance 
are the residuals of frostbite.


CONCLUSION OF LAW

The residuals of frostbite of the feet were incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has disability in his lower 
extremities due to frostbite in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2002).

Evidence

The veteran's discharge certificate shows that he was a 
participant in battles or campaigns during World War II of 
Rhineland, Ardennes, and Central Europe.  He was awarded the 
Purple Heart Medal and the Combat Infantryman Badge.  
Accordingly, the Board finds that the veteran is a combat 
veteran and lay evidence that a disease or injury was 
incurred in combat will be accepted as sufficient proof of 
the disease or injury if it is consistent with the 
circumstances of his service.  38 C.F.R. § 3.304(d) (2002).  
His service medical records show that he was diagnosed with 
mild frostbite of the left foot and toes in February 1945.  
The frostbite is consistent with the circumstances of his 
service.  At discharge from service in November 1945, the 
feet were normal.  

The medical record is silent for complaints, treatment, or 
diagnosis involving frozen feet until 1981 when peripheral 
vascular disease of the lower extremities was diagnosed.  The 
toes of the right foot amputated in 1992.  In December 1996, 
a private physician remarked that the veteran had claimed a 
problem with frostbitten feet related to service.  

The veteran received a VA examination in September 1998 where 
vascular compromise of the feet and bilateral varicose veins 
were noted.  The examiner stated that it was at least as 
likely as not that some of the veteran's foot problems were 
the result of frozen feet in World War II.  In February 1999, 
the RO sought clarification from this physician as to the 
cause of the veteran's peripheral vascular disease.  In 
February 1999, the physician indicated that an unequivocal 
opinion could not be provided and that the case should be 
referred to a peripheral vascular physician for an opinion.  

In April 1999, a VA opinion as to the etiology of the 
veteran's peripheral vascular disease was obtained.  The 
physician reported that the claims folder was extensively 
reviewed and gave the following opinion:

It is the opinion of this physician reviewer that 
the etiology of the veteran's peripheral vascular 
disease [is] unrelated to prior frostbite injury.  
Evidence in support of this includes prior femoral 
popliteal bypass surgery times two for proximal 
arterial vascular disease involving the lower 
extremities.  The patient also has a history of 
cerebrovascular accident and is known to have 
severe external carotid artery stenosis and mild 
internal carotid stenosis.  

He also stated:

Other symptoms the patient has complained of over 
the years including hyperhydrosis, foot numbness 
and cold intolerance may be neurologic 
manifestations of prior cold injury.  In summary, 
it is the opinion of this reviewer that it is more 
likely than not that the patient's gangrene and 
loss of toes on the left foot are related to 
peripheral arterial disease unrelated to prior 
cold injury to the feet.  

Analysis

The Adjudication Procedure Manual, M21-1, Part IV, Para. 
11.20, provides that a residual of cold injury may be 
vascular insufficiency (indicated by edema, shiny, atrophic 
skin, or hair loss).  The April 1999 opinion is persuasive as 
to the etiology of the veteran's peripheral vascular disease.  

As noted above, the September 1998 examination indicates that 
it was at least as likely as not that some of the veteran's 
lower extremity problems were due to frostbite.  This report 
was deemed incomplete and a special vascular VA examination 
was ordered by the Board.  The follow-up medical examination 
and opinion shows that the examiner took a closer look at the 
veteran's medical history.  The April 1999 opinion 
specifically indicates that the veteran's peripheral vascular 
disease was due to arteriosclerotic vascular disease 
unrelated to the prior frostbite.  The reviewer also provided 
the basis for the opinion when he stated that the cause of 
the veteran's vascular problems in his lower extremities is 
arteriosclerotic vascular disease which he said is unrelated 
to the prior frostbite.  In coming to this conclusion, the 
examiner considered maturity onset diabetes in 1992 and the 
veteran's history of hypertension as significant etiologic 
factors in the development of the peripheral vascular 
disease.  He went on to provide an unequivocal opinion that 
it is more likely than not that the veteran's gangrene and 
loss of toes on the left foot are related to peripheral 
arterial disease unrelated to cold injury to the feet.  The 
record shows that the veteran has lost toes on his right 
foot; it appears that the reporting physician mistakenly 
referred to the wrong foot when discussing the previous 
amputation.  

The Adjudication Procedure Manual, M21-1, Part IV, Para. 
11.20, also provides that residuals of cold injury may 
include chronic fungus infection of the feet, disturbances of 
nail growth, hyperhidrosis, cold sensitization, night pain, 
numbness, and paresthesias.  The September 1998 VA 
examination shows that the veteran was noted with venous 
status dermatitis, onychomycosis of the left toenails, and 
mild tinea pedis of the left foot.  Additionally, the April 
1999 opinion speculated that over the years the veteran 
complained of hyperhidrosis, foot numbness, and cold 
intolerance that may have been neurological manifestations of 
the prior cold injury.  

When taken together, these two examinations weigh in favor of 
a grant of service connection for residuals of frostbite 
limited to with venous status dermatitis, onychomycosis of 
the left toenails, mild tinea pedis of the left foot 
hyperhidrosis, foot numbness, and cold intolerance, and 
excluding those residuals that are attributable to peripheral 
arterial disease.  

The veteran is a World War II combat veteran.  That he had 
frostbite of the left foot and toes is shown in the service 
medical records.  He claims to have suffered frostbite of 
both feet.  His claims of frostbite of the feet are 
consistent with the circumstances of his service.  The 
evidence demonstrates that the vascular insufficiency in the 
lower extremities is not due to the frostbite, but by the 
application of reasonable doubt, the Board concludes that the 
evidence in the record is sufficient to find that the other 
symptoms and problems in the lower extremities are due to the 
residuals of frostbite.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2002).

Duty to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  Whereas the evidence of record is sufficient to 
allow a complete grant of the benefits sought, any question 
whether VA discharged the specific duties or the intent of 
the VCAA is moot.




ORDER

Service connection for the residuals of frostbite of the feet 
is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

